Citation Nr: 1715775	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  17-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability to include as secondary to lumbar spine disability.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for pulmonary hypertension (previously claimed as hypertension).

4.  Entitlement to service connection for pulmonary hypertension (previously claimed as hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Airforce from September 1958 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2016 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for pulmonary hypertension (previously claimed as hypertension) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed January 2013 rating decision, the RO denied service connection for a cervical spine disability based on the finding, in part, that there was no evidence of a relationship between a cervical spine disability and an in-service incurrence.

2.  The evidence added to the record since the January 2013 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a cervical spine disability.
3.  Affording the Veteran the benefit of the doubt, his cervical spine disability is at least as likely as not related to his active service.

4.  In an unappealed June 1986 rating decision, the RO denied service connection for hypertension based on the finding that there was no evidence of in service incurrence of hypertension.

5.  The evidence added to the record since the June 1986 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for hypertension.

6.  Affording the Veteran the benefit of the doubt, his hypertension is at least as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The January 2013 rating decision which denied service connection for a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).
 
2.  With respect to the Veteran's claim for service connection for a cervical spine disability, new and material evidence has been received since the January 2013 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2016).
 
3.  The criteria for service connection for a cervical spine disability are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The June 1986 rating decision which denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).
 
5.  With respect to the Veteran's claim for service connection for hypertension, new and material evidence has been received since the June 1986 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2016).

6.  The criteria for service connection for a hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the Board is granting the Veteran's appeals to reopen the claims for service connection for a cervical spine disability and hypertension and granting the underlying claims there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
Merits - New and Material Evidence
 
The Veteran was denied service connection for a cervical spine disability and hypertension because in both instances in part because there was no evidence that the Veteran's cervical spine disability or hypertension was linked to service.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.

The Veteran has submitted correspondence in January 2017 that he had suffered a cervical spine disability in service and has continued to suffer from these aliments from his separation to the present.  This January 2017 correspondence is new in that it was not previously of record.  In the same correspondence, the Veteran wrote that his hypertension disability is related to his sleep apnea which he believes was misdiagnosed by the Palo Alto VA Medical Center.  In both instances, the Veteran's statement are new and also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for and a cervical spine disability and hypertension.  Specifically, due to the prior lack of evidence showing a potential link between the Veteran's service and his current disabilities, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a cervical spine disability and hypertension is reopened.  38 U.S.C.A. § 5108.  

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits- Cervical Spine

The Veteran contends that his cervical spine disability is related to his active service. Upon review of the evidence the Board finds that the Veteran is correct and service connection is warranted for a cervical spine disability.

The Veteran was most recently diagnosed with cervical disc disease in November 2016, and as far as an in-service incurrence, a service treatment record from January 1977 documents "Cervical Spine Series revealed only small spur present at the inferior aspect of C5 indicating minimal degenerative changes."  Regarding a link between the two the Board notes that the Veteran has consistently reported headaches in service and since his separation from service.  In-service these headaches caused considerable confusion for the Department of Defense clinical staff as they ruled out possible causes as noted in the Veteran STR from a July 1976, which documents difficulty in determining pathology of a headache from September 1974.  Later, when the VA was assessing the Veteran's service connected disability, the VA provided an examination in March 2000.  This March 2000 VA examiner noted that the Veteran's was told that his headache was determined to be myofascial and related to degenerative disk disease of the cervical spine which in turn was a result of the continued pressure from a helmet he was required to where at all time when refueling aircraft.  The examiner in his final diagnosis corroborates this in noted that "[m]yofascial headaches, related to degenerative disk disease of the cervical spine.

In weighing the Veteran's statement, the Board notes that the Veteran is competent to assert the presence of symptoms subject to lay observation.  The Veteran is also highly credible in this regard as the diagnosis of the Veteran's theory is endorsed by the March 2000 VA examiner.  Given this endorsement, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service, the Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.
 
After having carefully reviewed the record, and weighing the evidence in support of and the lack of evidence against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's cervical spine disability is related to his active service.  Resolving any doubt in the Veteran's favor, entitlement to service connection a cervical spine disability has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Merits - Hypertension

The Veteran contends that his hypertension began in service and has continued to the present time.  Upon review of the evidence, the Board finds that the evidence support the Veteran's contention and service connection is warranted.

The Veteran was most recently diagnosed with hypertension in a November 2016 VA treatment note, and as far as a in-service incurrence, a service treatment record from January 1977 document "blood pressure which fluctuated from time to time with a diastolic anywhere from 75 to 105, varying with examiner and time as well as position[sic] [...] Final Diagnosis: [...] Borderline hypertension."  Regarding a link between the two the Board notes that the Veteran has consistently reported hypertension since his separation from service.  The Veteran's service treatment records corroborate his contention.  In-service, the Veteran was prescribed a mild dyazide diuretic once a day to treat this hypertension.  Later, when the VA was assessing the Veteran's service connected disability, the VA provided an examination in April 1986.  This April 1986 VA examiner noted a couple patently false premises: 1) the Veteran's blood pressure has always been low and 2) the Veteran has never taken medication for high blood pressure.  These two premises are contradicted by the Veteran's January 1977 service treatment record wherein he is diagnosed with hypertension and given medication to take once a day for this hypertension.  See Reonal v.Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Thus, the April 1986 VA examination is provided no weight.

In weighing the Veteran's statement, the Board notes that the Veteran is competent to repeat a diagnosis provided to him by a clinician.  The Veteran is also highly credible in this regard as the diagnosis of the Veteran's theory is supported by the Veteran's service treatment records.  Given this endorsement, and the credible statements of the Veteran regarding the continuing symptoms since his separation from service, the Board finds that service connection is warranted.  See 38 C.F.R. § 3.303(a) (service connection must be considered on the basis of the places, types, and circumstances of his service as shown by his service records, the official history of each organization in which he served, his medical records, and all pertinet medical and lay evidence);  see also Jandreau v. Nicholson, supra; and Buchanan v. Nicholson, supra.
 
After having carefully reviewed the record, and weighing the evidence in support of and the lack of evidence against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's hypertension is related to his active service.  Resolving any doubt in the Veteran's favor, entitlement to service connection a cervical spine disability has been established, and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened.

Entitlement to service connection for a cervical spine disability is granted.

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


